- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20486 COMPAÑIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant's name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, Twenty-Third Floor, Santiago, Chile (Address of principal executive offices) Rosita Covarrubias,(562-427-3581), rosita@ccu.cl or rcovarr@ccu.cl Vitacura 2670,Twenty-Third Floor, Santiago Chile (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to section 12(b) of the Act. Name of each exchange Title of each class on which registered American Depositary Shares New York Stock Exchange Representing Common Stock Common Stock, without par value New York Stock Exchange* * Not for trading, but only in connection with the registration of American Depositary Shares which are evidenced by American Depositary Receipts Securities registered or to be registered pursuant to Section 12(g) of the Act. Not applicable Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not applicable Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. Common stock, with no par value: 318,502,872 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES NO X If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YES NO X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued Other by the International Accounting Standards Board _X If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. ITEM 17 ITEM 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X Table of Contents Page Introduction i Forward Looking Statements ii PART I 1 ITEM 1: Identity of Directors, Senior Management and Advisers 1 ITEM 2: Offer Statistics and Expected Timetable 1 ITEM 3: Key Information 1 ITEM 4: Information on the Company 10 ITEM 4A: Unresolved Staff Comments 55 ITEM 5: Operating and Financial Review and Prospects 55 ITEM 6: Directors, Senior Management and Employees 68 ITEM 7: Major Shareholders and Related Party Transactions 79 ITEM 8: Financial Information 83 ITEM 9: The Offer and Listing 86 ITEM 10: Additional Information 87 ITEM 11: Quantitative and Qualitative Disclosures About Market Risk ITEM 12: Description of Securities Other than Equity Securities PART II ITEM 13: Defaults, Dividend Arrearages and Delinquencies ITEM 14: Material Modifications to the Rights of Security Holders and Use of Proceeds ITEM 15: Controls and Procedures ITEM 16A: Audit Committee Financial Expert ITEM 16B: Code of Ethics ITEM 16C: Principal Accountant Fees and Services ITEM 16D: Exemptions from the Listing Standards for Audit Committees ITEM 16E: Purchases of Equity Securities by the Issuer and Affiliated Purchasers ITEM 16F: Change in Registrants Certifying Accountants ITEM 16G: Corporate Governance PART III ITEM 17: Financial Statements ITEM 18: Financial Statements ITEM 19: Exhibits Table of Contents Introduction In this annual report on Form 20-F, all references to we, us or CCU are to Compañía Cervecerías Unidas S.A., an open stock corporation (sociedad anónima abierta) organized under the laws of the Republic of Chile, and its consolidated subsidiaries. Chile is divided into regions, each of which is known by its roman number (e.g. Region XI). Our fiscal year ends on December 31st. Unless otherwise specified, all references to U.S. dollars, dollars, or US$ are to United States dollars, and references to Chilean pesos, pesos or Ch$ are to Chilean pesos. We prepare our financial statements in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). These are the Companys first annual consolidated financial statements prepared in accordance with IFRS as issued by the IASB and IFRS 1 First Time Adoption of International Financial Reporting Standards. Until and including our financial statements for the year ended December 31, 2008, we prepared our consolidated financial statements in accordance with Chilean generally accepted accounting principles, or Chilean GAAP, which differs in certain important respects from IFRS. The effects of the transition to IFRS (from financial statements prepared under Chilean GAAP) on the Companys financial statements for the year ended December 31, 2008 is detailed in Note 4 to our consolidated annual financial statements included elsewhere in this annual report. Following the Companys adoption of IFRS, as issued by the IASB, we are no longer required to reconcile our financial statements prepared in accordance with IFRS to US GAAP. See the notes to our consolidated financial statements included in pages F-1 through F-88 of this annual report. We use the metric system of weights and measures in calculating our operating and other data. The United States equivalent units of the most common metric units used by us are as shown below: 1 liter 0.2642 gallons 1 gallon 3.7854 liters 1 liter 0.008522 US beer barrels 1 US beer barrel 117.34 liters 1 liter 0.1761 soft drinks unit cases (8 oz cans) 1 soft drinks unit case (8 oz cans) 5.6775 liters 1 liter 0.1174 beer unit cases (12 oz cans) 1 beer unit case (12 oz cans) 8.5163 liters 1 hectoliter 100 liters 1 liter 0.01 hectoliters 1 US beer barrel 31 gallons 1 gallon 0.0323 US beer barrels 1 hectare 2.4710 acres 1 acre 0.4047 hectares 1 mile 1.6093 kilometers 1 kilometer 0.6214 miles This annual report contains various estimates made by us of market share data and related sales volume information. These estimates are based on statistics published or made available by A.C. Nielsen Chile S.A., or Nielsen, in the case of beer, soft drinks, water, wine and pisco sales in Chile; the Asociación de Cerveceros de Chile (Acechi), in the case of beer sales in Chile; BBS(Inversiones Marco Polo Limitada) in the case of imports in Chile; the Cámara de la Industria Cervecera Argentina (Argentine Beer Industry Chamber, or CICA) in the case of beer sales in Argentina; the Asociación Nacional de Bebidas Refrescantes (National Association of Soft Drinks, or ANBER) in the case of soft drinks and water; competitors public information in the case of wine sales in Chile; and the Asociación de Viñas de Chile, A.G. (the Wineries of Chile Association) in the case of Chilean wine exports. We believe that, due to the methodologies used, the statistics provided by these sources in some cases do not accurately reflect our market share or industry sales volumes. For example, the Nielsen sampling frame includes only the metropolitan areas of Chile and not the rural areas of the country, where we believe our beer and pisco market share is higher than in the metropolitan areas, due to our distribution system. Likewise, the sales of one of our Argentine competitors are not reflected in CICAs statistics because this company is not a member of CICA. Similarly, data regarding the size of the Chilean soft drink and mineral water markets and market shares do not coincide with publicly available information of our sales volume and our competitors. As a consequence, we have revised the share estimates from the sources identified above for Chilean and Argentine beer sales, pisco, soft drink and mineral water sales to reflect what we believe is a more accurate measure of market shares, taking into account: · reports published by the Instituto Nacional de Estadísticas (the Chilean National Institute of Statistics, or the INE), · our internal sales data, i Table of Contents · sales information filed publicly by our competitors, and · import and export reports made available by Chilean and Argentine customs authorities. However, our revised estimates have not been confirmed by independent sources. Certain amounts, including percentage amounts, which appear in this annual report have been rounded and may not sum exactly to the totals shown. Forward Looking Statements This annual report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, which we refer to as the Securities Act, and Section 21E of the Securities and Exchange Act of 1934, which we refer to as the Exchange Act. These statements relate to analyses and other information, which are based on forecasts of future results and estimates of amounts not yet determinable. They also relate to our future prospects, development and business strategies. These forward-looking statements are identified by the use of terms and phrases such as anticipate, believes, could, expects, intends, may, plans, predicts, projects, will and similar terms and phrases. We caution you that actual results could differ materially from those expected by us, depending on the outcome of certain factors, including, without limitation: · our success in implementing our investment and capital expenditure program; · the nature and extent of future competition in our principal marketing areas; · the nature and extent of a global financial disruption and its consequences; · political and economic developments in Chile, Argentina and other countries where we currently conduct business or may conduct business in the future, including other Latin American countries; and · other factors discussed under Risk factors, Our business and Managements discussion and analysis of financial condition and results of operations. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this annual report. We undertake no obligation to release publicly the result of any revisions to these forward-looking statements which may be made to reflect events or circumstances after the date of this annual report, including, without limitation, changes in our business strategy or planned capital expenditures, or to reflect the occurrence of unanticipated events. ii Table of Contents PART I ITEM 1: Identity of Directors, Senior Management and Advisers Not applicable ITEM 2: Offer Statistics and Expected Timetable Not applicable ITEM 3: Key Information Selected Financial Data The following table presents selected consolidated financial data as of December 31, 2008 and 2009, which has been derived from our consolidated financial statements prepared in accordance with IFRS and included elsewhere in this annual report. Selected consolidated financial data as of December 31, 2005, 2006 and 2007, has been derived from our consolidated financial statements not included in this annual report which were, at the time, prepared in accordance with Chilean GAAP and reconciled to US GAAP. The financial data set forth below should be read in conjunction with the consolidated financial statements and related notes and Item 5: Operating and Financial Review and Prospects included elsewhere in this annual report. The financial information as of and for the years ended December 31, 2005, 2006, and 2007 shown below is presented in constant Chilean pesos as of December 31, 2008. Year ended December 31, IFRS (million of Ch$) (1) 1. Income Statement Data: Net sales 710,189 776,544 Operating result 123,990 137,382 Net financing expenses (4,797) (10,367) Result as per adjustment units (15,626) 4,190 Other non recurring gains/(losses) 1,563 21,925 Income tax (10,524) (11,724) Income of the year: Attributable to: Equity holders of the Parent Company 90,414 128,037 Minority Interest 4,890 13,328 Basic and Diluted Income per share 283.87 402.00 Basic and Diluted Income per ADS (2) 1,419.36 2,009.98 Dividend per share (3) 155.66 201.00 Dividend per ADS in US$ (3) 1.29 1.96 Weighed average shares outstanding (000) 318,503 318,503 2. Balance Sheet Data: Total Assets 1,081,703 1,103,773 Total non-current Liabilities 235,954 285,179 Total debt (4) 246,037 229,528 Capital stock 231,020 231,020 Equity attributable to equity holders of the parent Company 443,865 462,230 Total shareholders' equity 547,962 573,207 1 Table of Contents 3. Other Data Sales volume (in millions of liters): Beer (Chile) 516.8 507.2 Beer (Argentina) 363.6 391.6 Non Alcoholic beverages (5) 577.7 600.0 Wine (6) 91.8 110.2 Spirits 21.1 19.9 Except shares outstanding, net earnings per share and per ADS, sales volume and inflation data. Per ADS amounts are determined by multiplying per share amounts by 5, as one ADS is equal to 5 shares of Common Stock. Dividends per share are expressed in pesos as of payment dates. Dividends per ADS are expressed in U.S. dollars at the conversion rate in effect on the date in which payment is made. (4)Includes short-term and long-term financial debt. (5)Includes sales of soft drinks, nectars, mineral and purified water, isotonic and energy drinks, and ice tea in Chile. (6)Includes sales of wine in Chile and Argentina. Excludes bulk wine sales Exchange Rates. Prior to 1989, Chilean law permitted the purchase and sale of foreign currency only in those cases explicitly authorized by the Central Bank of Chile. The Central Bank Act, which was enacted in 1989, liberalized the rules that govern the ability to buy and sell foreign currency. The Central Bank Act now empowers the Central Bank of Chile to determine that certain purchases and sales of foreign currency specified by law must be carried out in the formal exchange market. The formal exchange market is formed by banks and other entities authorized by the Central Bank. All payments and distributions made to our holders of ADSs must be transacted in the formal exchange market. In order to keep fluctuations in the average exchange rate within certain limits, the Central Bank of Chile has in the past intervened by buying or selling foreign currency on the formal exchange market. In September 1999, the Central Bank of Chile decided to limit its formal commitment to intervene and decided to exercise it only under extraordinary circumstances, which are to be informed in advance. The Central Bank of Chile also committed itself to provide periodic information about the levels of its international reserves. . The observed exchange rate is the average exchange rate at which commercial banks conduct authorized transactions on a given date, as certified by the Central Bank of Chile. The Central Bank of Chile generally carries out its transactions at the spot market rate. Authorized transactions by banks are now generally conducted at the spot market rate. Purchases and sales of foreign exchange effected outside the formal exchange market are carried out in the Mercado Cambiario Informal (the informal exchange market). The informal exchange market reflects the supply and demand for foreign currency. There are no limits imposed on the extent to which the rate of exchange in the informal exchange market can fluctuate above or below the observed exchange rate. On April 30, 2010, the average exchange rate in the informal exchange market was Ch$517.23 per U.S. dollar and the U.S. dollar observed exchange rate was Ch$518.95 per U.S. dollar. The following table sets forth the low, high, average and period-end observed exchange rates for U.S. dollars for each of the indicated periods starting in 2005 as reported by the Central Bank of Chile. The Federal Reserve Bank of New York does not report a noon buying rate for Chilean pesos. 2 Table of Contents Daily Observed Exchange Rate (Ch$ per US$) Low High Average Period-end 2005 509.70 592.75 559.68 512.50 2006 511.44 549.63 530.34 532.39 2007 493.14 548.67 522.55 496.89 2008 431.22 676.75 522.35 636.45 2009 491.09 643.87 559.15 507.10 November 2009 491.09 531.49 506.02 494.82 December 2009 495.51 508.75 502.06 507.10 January 2010 489.47 531.75 501.46 523.10 February 2010 525.48 546.18 532.79 527.84 March 2010 508.66 533.87 523.02 524.46 April 2010 (through April 30) 514.91 527.38 520.28 517.23 Source: Central Bank of Chile (1)
